DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Acknowledgement is made of the amendment to the title of the invention. As the title now more accurately incorporates the inventive concept of the claims the amendment is entered and previous objected removed. 

Response to Amendment
Acknowledgement is made of the amendment filed on 12/01/2021 in which claims 1, 5, and 6 were amended, claims 2-4 canceled, and claims 7-8 added. Therefore claims 1 and 5-8 are pending for examination below. 

Allowable Subject Matter
Claims 1 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 5, and 6, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed “the battery management unit comprises a state of charge estimator that: determines from a voltage of the cell module whether or not the cell is in an overdischarge state; and outputs a status signal to the power supply control circuit, the status signal serving as an alternating signal having a given cycle in which a potential level transitions between an H-level and an L-level, and being to be fixedly output at the H-
Claims 7-8 depend from claim 1 and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859